IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP76,765



                      EX PARTE OMAR MILES WHITE, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 03-CR-2990-B IN THE 117TH DISTRICT COURT
                            FROM NUECES COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of failure to comply

with registration requirements and was sentenced to four years’ imprisonment. He did not appeal his

conviction.

       Applicant contends his plea was involuntary because the sentence agreed to in the plea

bargain and assessed by the trial court was not authorized by law. Applicant had pleaded guilty to

a third-degree felony, but the proper offense level for his offense was a state jail felony. The trial
                                                                                                  2

court has entered findings of fact and recommends granting relief, and the findings and

recommendation are supported by the record provided to this Court.

       Relief is therefore granted. The judgment in cause no. 03-CR-2990-B in the Judicial District

Court of Nueces County is set aside, and Applicant is remanded to the custody of the sheriff of

Nueces County to answer the charges as set out in the indictment. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues. It appears Applicant

is also serving a concurrent four-year sentence in a separate cause (no. 07-CR-2896) for a second

failure to register conviction. If Applicant wishes to challenge the second conviction, he must file

a separate application for a writ of habeas corpus regarding that conviction. See TEX . CODE CRIM .

PROC. art 11.07 §§ 1-3.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 4, 2012
Do Not Publish